

 SCON 46 ENR: Expressing support for the goal of ensuring that all Holocaust victims live with dignity, comfort, and security in their remaining years, and urging the Federal Republic of Germany to continue to reaffirm its commitment to comprehensively address the unique health and welfare needs of vulnerable Holocaust victims, including home care and other medically prescribed needs.
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. CON. RES. 46IN THE SENATE OF THE UNITED STATESSeptember 12, 2016Agreed toCONCURRENT RESOLUTIONExpressing support for the goal of ensuring that all Holocaust victims live with dignity, comfort,
			 and security in their remaining years, and urging the Federal Republic of
			 Germany to continue to reaffirm its commitment to comprehensively address
			 the unique health and welfare needs of vulnerable Holocaust victims,
 including home care and other medically prescribed needs.Whereas the annihilation of 6,000,000 Jews during the Holocaust and the murder of millions of others by the Nazi German state constitutes one of the most tragic and heinous crimes in human history;Whereas hundreds of thousands of Jews survived persecution by the Nazi regime despite being imprisoned, subjected to slave labor, moved into ghettos, forced to live in hiding or under false identity or curfew, or required to wear the yellow star;Whereas in fear of the oncoming Nazi Einsatzgruppen, or Nazi Killing Squads, and the likelihood of extermination, hundreds of thousands of Jewish Nazi victims fled for their lives;Whereas whatever type of persecution suffered by Jews during the Holocaust, the common thread that binds Holocaust victims is that they were targeted for extermination and they lived with a constant fear for their lives and the lives of their loved ones;Whereas Holocaust victims immigrated to the United States from Europe, the Middle East, North Africa, and the former Soviet Union between 1933 and the date of adoption of this resolution;Whereas it is estimated that there are at least 100,000 Holocaust victims living in the United States and approximately 500,000 Holocaust victims living around the world, including child survivors of the Holocaust;Whereas tens of thousands of Holocaust victims are at least 80 years old, and the number of surviving Holocaust victims is diminishing;Whereas at least 50 percent of Holocaust victims alive today will pass away within the next decade, and those living victims are becoming frailer and have increasing health and welfare needs;Whereas Holocaust victims throughout the world continue to suffer from permanent physical and psychological injuries and disabilities and live with the emotional scars of a systematic genocide against the Jewish people;Whereas many of the emotional and psychological scars of Holocaust victims are exacerbated in the old age of the Holocaust victims;Whereas the past haunts and overwhelms many aspects of the lives of Holocaust victims when their health fails them;Whereas Holocaust victims suffer particular trauma when their emotional and physical circumstances force them to leave the security of their homes and enter institutional or other group living residential facilities;Whereas tens of thousands of Holocaust victims live in poverty and cannot afford, and do not receive, sufficient medical care, home care, mental health care, medicine, food, transportation, and other vital life-sustaining services that allow individuals to live their final years with comfort and dignity;Whereas Holocaust victims often lack family support networks and require social worker-supported case management in order to manage their daily lives and access government-funded services;Whereas in response to a letter sent by Members of Congress to the Minister of Finance of Germany in December 2015 relating to increased funding for Holocaust victims, German officials acknowledged that recent experience has shown that the care financed by the German Government to date is insufficient and that it is imperative to expand these assistance measures quickly given the advanced age of many of the affected persons;Whereas German Chancellor Konrad Adenauer acknowledged, in 1951, the responsibility of Germany to provide moral and financial compensation to Holocaust victims worldwide;Whereas every successive German Chancellor has reaffirmed that acknowledgment, including Chancellor Angela Merkel, who, in 2007, reaffirmed that only by fully accepting its enduring responsibility for this most appalling period and for the cruelest crimes in its history, can Germany shape the future;Whereas, in 2015, the spokesperson of Chancellor Angela Merkel confirmed that all Germans know the history of the murderous race mania of the Nazis that led to the break with civilization that was the Holocaust … we know the responsibility for this crime against humanity is German and very much our own; andWhereas Congress believes it is the moral and historical responsibility of Germany to comprehensively, permanently, and urgently provide resources for the medical, mental health, and long-term care needs of all Holocaust victims: Now, therefore, be itThat Congress—(1)acknowledges the financial and moral commitment of the Federal Republic of Germany over the past seven decades to provide a measure of justice for Holocaust victims; and(2)supports the goal of ensuring that all Holocaust victims in the United States and around the world are able to live with dignity, comfort, and security in their remaining years.Secretary of the SenateClerk of the House of Representatives